UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2095


NATIONSTAR MORTGAGE, LLC,

                   Plaintiff - Appellee,

             v.

ANNETTE I. RILEY CLARKE, a/k/a Annette I. Riley,

                   Defendant - Appellant,

             and

MARLON CLARKE; CACH, LLC; BANK OF AMERICA, N.A.; WELLS
FARGO, N.A.,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:17-cv-01743-MBS)


Submitted: December 21, 2017                           Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Annette I. Riley Clarke, Appellant Pro Se. Brian Allen Calub, MCGUIREWOODS,
LLP, Charlotte, North Carolina; Christina Rampey Hunoval, HUNOVAL LAW FIRM
PLLC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Annette Riley Clarke seeks to appeal the district court’s order remanding a

removed foreclosure action to South Carolina state court. “[A] district court may remand

a case sua sponte for lack of subject matter jurisdiction at any time, 28 U.S.C. § 1447(c),

and such an order is not reviewable, id. § 1447(d).” Doe v. Blair, 819 F.3d 64, 66-67 (4th

Cir. 2016). The district court remanded Clarke’s removed action for lack of subject

matter jurisdiction, explaining that the complaint did not present a federal question and

that diversity of citizenship was lacking. Because the district court remanded the action

for lack of subject matter jurisdiction, we lack jurisdiction to review its order. Id.

Accordingly, we dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3